Citation Nr: 1114139	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-45 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain, claimed as low back pain, claimed as secondary to service-connected residuals, fracture, left femur, with left knee strain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for disability resulting from residuals, fracture, left femur, with left knee strain.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran enlisted in a reserve component in June 1986, had initial active duty for training service from November 1986 to March 1987, and had continued enlistment in a reserve component, with multiple periods of active duty for training, inactive duty for training, and other verified and unverified periods of service, until his separation from the Army National Guard in September 2004 (see NGB Form 22, "Report of Separation and Record of Service.")

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2008, the Board Remanded a claim of entitlement to service connection for a left femur disability.  By a rating decision issued in December 2008, the RO granted service connection for a left femur disability with left knee strain, and assigned a 10 percent evaluation.  The Veteran has disagreed with the initial evaluation assigned at the time of the grant of service connection.  By a rating decision issued in July 2009, the RO denied service connection for a back disorder, claimed as secondary to the service-connected left femur disability, and denied service connection for tinnitus.  

The claim of entitlement to service connection for a back disorder and for an initial evaluation in excess of 10 percent for left femur disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claimant's service consisted of active duty for training (ADT or ACDUTRA) initial active duty for training (IADT), and inactive duty for training (INACDUTRA), and the claimant does not contend that he incurred tinnitus during the period of reserve service deemed to be "active" service based on the grant of service connection for a left femur disability.  

2.  The records of the Veteran's reserve service, as well as the Veteran's own statements, demonstrate that he did not report any incident or injury related to either ear or hazardous noise exposure during a reserve service period.

3.  The Veteran's statements and reserve service records establish he was not disabled by tinnitus, even briefly, during a period of scheduled reserve service, and his statements that he did not seek medical evaluation for tinnitus during or after reserve service are credible.


CONCLUSION OF LAW

The criteria for service connection for tinnitus claimed as incurred as a result of injury during a period of IADT, ACDUTRA, or INACDUTRA have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.104, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that he is entitled to service connection for tinnitus.  Before assessing the merits of the appeal, VA's duties to the claimant must be examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Following the Veteran's March 2009 claim for service connection for tinnitus, the RO initially notified the Veteran of the criteria for service connection in April 2009.  The RO notified the Veteran that he should present evidence that tinnitus existed from military service to the present.  The letter specifically advised the Veteran to provide evidence to substantiate that he had an injury during service (or a disease that began in service).  The RO did not specifically advise the Veteran that, because he had only reserve component service, he was required to establish disability during a period of performance of reserve service duties.  However, as the Veteran has indicated that he did not seek evaluation for tinnitus during service, the Veteran has addressed this aspect of the criteria for service connection, and the lack of this specific information in the VCAA notice is not prejudicial to the Veteran.  The April 2009 notice addressed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  See Dingess, 19 Vet. App. at 486.  

The Board acknowledges, as noted above, that the letter to the Veteran did not specifically advise the Veteran about the criteria for service connection where there was only reserve component service.  However, the Veteran's statements, such as his October 2009 statement, in which he related that he is convinced that his tinnitus occurred on the rifle range, but he couldn't say anything about it at the time and can't prove it now, make it clear that he understood that some proof of the alleged injury is required.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and official records of period of IADT, ACDUTRA, and INACDUTRA, including entrance examination and periodic examinations, are associated with the claims file.  

Post-service private and VA clinical records have been obtained.  No VA examination as to tinnitus was conducted.  The Veteran has indicated that he wishes to have a VA examination.  In this regard, however, the Board notes that, in determining whether the duty to assist requires that a VA medical examination be provided with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no evidence during the Veteran's reserve component that he reported an injury to the ears or acoustic trauma.  He did not report tinnitus in connection with examinations of his hearing during service.  The Veteran has not indentified any private clinical evidence during or following reserve service that reverences an injury to the ears or acoustic trauma related to tinnitus.  The post-service clinical records which are associated with the claims file do not include any notation about tinnitus.  There is no indication in the record that the Veteran lost any time from reserve service performance of duties or lost any time from his civilian employment as a result of tinnitus.  The Veteran himself states that the service records and clinical records are devoid of any evidence that the Veteran reported or manifested tinnitus prior to his separation form reserve service.  

Therefore, VA need not conduct an examination to obtain an opinion as to whether the Veteran was disabled as a result of tinnitus during reserve component service, since the Veteran himself has indicated that neither an acoustic injury not tinnitus resulting from such injury was reported during his reserve service enlistment.  The evidence of record, as set forth and analyzed below, contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon, supra. The Veteran does not contend that he sought medical treatment for tinnitus or was unable to complete any assigned duty during any period of scheduled reserve service, and does not contend that there are any available records which would be relevant to show that he was disabled due to tinnitus during a period of reserve service.  As the Veteran himself has stated that he has no proof, there is no duty to afford the Veteran an examination or to Remand the claim to seek evidence.  

In particular, if the Veteran were to be afforded VA examination, the examiner would have to decide whether the Veteran was disabled during service.  Since, in this case, a finding of disability during service hinges on whether there was a severity of tinnitus that resulted in disability, and a finding of disability would require evidence that the manifestations of tinnitus were at least severe enough to require the Veteran to seek medical evaluation or an excuse from duties, however briefly, and the Veteran has stated that such evidence does not exist, it would be fruitless to ask a clinical provider to afford examination to provide an opinion as to whether such evidence exists.  Even if an examiner determined that the Veteran now has tinnitus, and the examiner determines that his report of his history is credible, the Board would still be bound by the provision requiring disability during a period of reserve service, and the Veteran has stated that no evidence of disability during such a period exists.  Thus, it would be fruitless to afford the Veteran VA examination under these circumstances.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service connection 

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  As a preliminary matter, the Board notes that the claim was a member of the Army National Guard.  He enlisted in the Guard in June 1986.  He was ordered to report for initial active duty for training (ADT or IADT), and his service from November 1986 to March 1987 was classified as initial active duty training (IADT) when he was ordered to report.  See ORDERS: 128-015, 26 June 1986.  

The claimant is a "Veteran" because he has established service connection for a left femur disability, with left knee strain.  The December 2008 rating decision which granted service connection for that disability reflects that the reserve service period from November 20, 1992 to November 22, 1992 has apparently been deemed to be the Veteran's period of "active" service for the purposes of service connection for left femur disability with left knee strain.  However, the Veteran does not contend that tinnitus developed during the period from November 20, 1992 to November 22, 1992, or that tinnitus is a result of his service during that period.  Rather the Veteran reported, in 2009, that he had experienced tinnitus "for the last 7 years."  Therefore, the appellant has not established his status as a "Veteran" during any period during which "injury" resulting in tinnitus is alleged to have occurred.  See 38 U.S.C.A. § 101.

In this regard, the Board observes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became "disabled" during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  

In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim for that period of reserve component service.  See 38 U.S.C.A. § 101(2)-(24).

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.    Additionally, if a claimant had active service, service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the claimant presently has the same condition.  However, no presumption of service connection may be applied following a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

A claimant is competent to testify as to a condition within his or her knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding claimant competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that claimant suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and analysis

The claimant was a member of the Army National Guard (ANG) beginning in 1986.  A June 1986 record reflects that the Veteran was ordered to report for initial active duty for training in November 1986.  

A November 1995 periodic evaluation reflects that the Veteran reported that he had hay fever but had no hearing loss.  He reported use of an over-the-counter remedy for stuffy nose, and reported the femur disability for which service connection is in effect.  No hearing threshold in either ear at any tested frequency was above 10 decibels, and no notation regarding tinnitus appears in the record of examination.  An April 2001 periodic evaluation reflects that the Veteran reported that he did not have ear, nose, or throat trouble or hearing loss.  He reported use of an over-the-counter remedy for stuffy nose, and reported the femur disability for which service connection is in effect.  The Veteran did not report any other symptoms or diagnosis.  

A December 2003 medical review and annual medical certificate reflects that no history of acoustic trauma or ear injury or symptom, such as tinnitus, was reported.  The Veteran's service treatment records are consistent with the Veteran's statement that he did not report any acoustic trauma or ear injury during reserve service.  The Veteran's statement that he did not report any injury related to tinnitus during any period of reserve service is credible.

Private clinical records dated from January 1999 through April 2009 reflect that the Veteran was treated for a variety of complaints.  In September 2008, the Veteran sought evaluation for headaches, and a computed tomography examination of the brain was conducted.  There is no notation that the Veteran reported tinnitus or any injury to the ears or head or acoustic trauma when he sought evaluation for the headaches.  

In statements dated in August 2009 and October 2009, the Veteran indicated that he had experienced tinnitus for about 7 years, and that he attempted to discuss this with the VA examiner, but that no evaluation of the tinnitus was provided.  The Veteran did not indicate that he had sought non-VA evaluation of tinnitus.  In a statement submitted in January 2010, the Veteran reiterated his belief that he incurred tinnitus in his right ear "from the firing on the range," and again stated that he could not "prove" that the tinnitus was service-related. 

The claimant's service treatment records disclose that he did not report acoustic trauma, an injury to the ears, or any ear injury or disease during a periodic evaluation for reserve service or during any period of performance of reserve service duties.  

By statute, service connection is authorized based on reserve component service only if the claimant sustained a disease or injury which resulted in disability during a period of actual performance of reserve component duties.  The term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 at ¶ 5.  Thus, the Veteran must establish that he incurred tinnitus due to injury during a specific period of reserve service of any type, or tinnitus due to a degenerative process during a specific period of reserve service other than INACDUTRA.  

The factual evidence establishes the Veteran did not report tinnitus during a period of actual performance of reserve duties of any type.  This fact is unfavorable to a finding that the Veteran incurred an injury resulting in tinnitus during reserve component service.  This evidence is also entirely unfavorable to a finding that the Veteran developed tinnitus as a degenerative process during any period of reserve service other than INACDUTRA.   

The Veteran himself reports a belief that his current tinnitus is due to "the firing" of weapons "on the range."  However, where a Veteran has only reserve service, without "active" military service, there is, as noted above, no presumption of soundness for the periods of reserve service, and service connection is not warranted on the basis that repetitive exposure to weapons firing over multiple periods of ACDUTRA and INACDUTRA resulted in tinnitus.  Rather, the applicable statutory provision governing this case requires that the Veteran's tinnitus be related to "an injury" or "a disease."  The Veteran does not allege that there was a specific acoustic trauma or some other specific injury.  The Veteran's contention that tinnitus is due to "firing" on the range during his 18 years of reserve service does not meet the criteria for "injury" during a reserve service period or "disease" during a period of ACDUTRA.  

Thus, the Veteran's own statements establish that the Veteran cannot demonstrate any fact which would be sufficient, as a matter of law, to establish that he incurred "injury" resulting in tinnitus for purposes of service connection where the service involved is ACDUTRA and INACDUTRA, or developed tinnitus meeting the definition of "disease" during any period of ACDUTRA or IADT.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a).  The Veteran's contention that he has tinnitus as a result of the gradual process of exposure to "firing" on the rifle range, where his own statements demonstrate that he did not report tinnitus until many years after separation from reserve service are entirely unfavorable to his claim for service connection based on a period of ACDUTRA or INACDUTRA.  Id.

Moreover, when an individual serving in the reserves sustains "an injury," or "a disease," during reserve service, service connection may only be granted if there is "disability" during the period of ACDUTRA or INACDUTRA during which the injury or disease was sustained.  In this case, the evidence establishes that the Veteran did not seek relief from any duties during a period of ACDUTRA or INACDUTRA, nor did he seek medical care for tinnitus immediately upon release from any scheduled ACDUTRA or INACDUTRA.  

Therefore, even assuming that the Veteran can identify a particular period of ACDUTRA or INACDUTRA during which he sustained an injury that led to immediate onset of tinnitus, or developed tinnitus, so as to meet the definition of disease, the fact that the Veteran himself reports that there is no objective evidence that tinnitus was manifested to a severity requiring medical evaluation or relief from duties establishes that the Veteran's tinnitus, either as an injury or an disease, was not disabling during a period of ACDUTRA or INACDUTRA.  In the absence of evidence meeting the definition of a disability for which service connection may be granted based on inactive service, the criteria for service connection for tinnitus are not met.  

The Board acknowledges that the Veteran is certainly competent to describe symptoms of tinnitus.  The Veteran would be competent to describe "an injury" or incident of acoustic trauma, but has not indicated that such an incident or injury occurred.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a Veteran is competent to testify to an in-service acoustic trauma, in-service symptoms of tinnitus, and post-service symptoms of tinnitus).  After giving due consideration to all evidence of record, including the Veteran's lay evidence that he currently has tinnitus and has experienced tinnitus for 7 years, the Board concludes that the Veteran's belief as to the cause of his current tinnitus is not sufficient to establish that the Veteran sustained an injury and disability due to tinnitus during a period of reserve service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board acknowledges that the notices to the Veteran regarding the criteria for service connection did not advise the Veteran of the criteria for service connection based on ACDUTRA and INACDUTRA.  However, since the service treatment records and the Veteran's own credible statements establish that he cannot meet the criteria for service connection for tinnitus during any period of ACDUTRA or INACDUTRA, and the Veteran does not contend that tinnitus was incurred during IADT or a period of active service in 1992, it would be fruitless to Remand the claim for notice of definitions that the Veteran's own credible statements establish he cannot meet.   

The preponderance of the credible evidence is against the claim.  There is no doubt which may be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for tinnitus is denied.


REMAND

The Veteran contends that the initial disability evaluation for service-connected residuals, fracture, left femur, with left knee strain, should be higher than the 10 percent initial evaluation assigned.  After the August 2008 VA examination was conducted, and after the initial percent evaluation was assigned, based on that report, the Veteran submitted statements indicating that his limp is not "slight," as described by the VA examiner, but is "very noticeable."  Additionally, the Veteran stated, in an October 2009 communication, that the left knee "makes a terrible crunching noise" when he bends it.  No crepitus was noted during VA examination, and the Veteran did not report noise on use of the knee.  Therefore, the Veteran's communications appear to raise a claim that the severity of left femur disability with left knee disability has increased during the course of the appeal.  Additional examination must be provided.

The Veteran contends that he has low back pain as a result of the service-connected left femur disability with left knee strain.  The Veteran has submitted private medical evidence providing such opinion.  This evidence contrasts with the report of the August 2008 VA examination, which provides an opinion that the Veteran's left from disability with left knee strain does not cause or aggravate low back pain.  Further development of the medical evidence is required.

With regard to the Veteran's claim that he is entitled to service connection for low back pain as aggravated by service-connected disability, the Board notes that, although service connection may be established on a secondary basis for a disorder which is proximately due to or aggravated by service-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In particular, the Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006, to require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006)(codified at 38 C.F.R. § 3.310(b)).  The Veteran's claim for service connection for a back disorder on the basis of aggravation by service-connected left femur and left knee disability was submitted in 2009, so the amended version of 38 C.F.R. § 3.310(b) is applicable.  The Veteran should be informed of the criteria for service connection under the applicable version of the regulation.  

Although the Veteran contends that he has a lumbar disorder which is secondary to a service-connected left femur disability, the Veteran should also be given the opportunity to establish that a lumbar disorder was incurred directly during reserve service.  To assist the Veteran with this aspect of the claim, the Veteran should be advised of the criteria for service connection where service consists of active duty for training (ADT or ACDUTRA), initial active duty for training (IADT), and inactive duty for training (INACDUTRA), and the period of service deemed to be "active" service for the purposes of service connection for left femur disability with left knee strain.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for service connection for a lumbar disorder as secondary to a service-connected left femur disorder, the Veteran should be provided with notice of the criteria for secondary service connection, notice of the dates of service  deemed "active" in connection with the service-connected left femur disability, as well as the statutes and regulations governing direct service connection where there is reserve service (ACDUTRA, INACDUTRA, IADT), including the definitions of "injury" and "disease," the requirement of disability during a period of reserve service for purposes of direct service connection with reserve component service.  The Veteran should be advised of the version of 38 C.F.R. § 3.310(b) applicable to his claim.  

2.  The Veteran should be afforded an opportunity to identify any date of injury alleged to be related to a lumbar disorder, if any, and to identify or submit any lay or medical evidence to substantiate either the claims on appeal. 

3.  The RO should schedule the Veteran for an examination in order to ascertain the nature and etiology of a lumbar disorder, claimed as low back pain secondary to service connection residuals, fracture, left femur, with left knee strain.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should be asked to address the following:

(a).  Assign a diagnosis for each current lumbar spine disorder.  

(b).  The examiner should be asked to provide an opinion as to the approximate year of onset for each currently-diagnosed lumbar spine disorder.  

(c) For each diagnosed disorder, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the disorder is caused by residuals, fracture, left femur, with left knee strain.

d) For each diagnosed disorder which is not caused by residuals, fracture, left femur, with left knee strain, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the disorder is aggravated, that is permanently increased in pathology or symptomatology, by residuals, fracture, left femur, with left knee strain.  

(e) If a current lumbar disorder is aggravated by residuals, fracture, left femur, with left knee strain, the examiner should describe the  pre-aggravation baseline level of disability and compare it to the current level of disability, such as by describing which symptoms are caused or aggravated by the left femur disability with knee strain, and explaining the extent to which such symptoms are increased due to the service-connected disability (i.e., pathology, nature, frequency, and degree of severity of symptoms existing prior to the onset of aggravation, and the level of severity of the disability after aggravation occurred).  

In answering these questions, the examiner must comment on the Veteran's lay statements regarding onset of a lumbar disorder.  

The rationale for each opinion should be provided.  If a requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required (e.g., requested determination is beyond the scope of current medical knowledge, or, additional information is required) and should identify information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

4.  The Veteran should be afforded examination of the left femur and left knee.  The examiner should review the claims file, including the report of the July 2009 VA examination and the contrasting private medical statements submitted since the 2009 VA examination, and should summarize the reviewed records.  The examiner should describe all symptoms present, and address schedular criteria for the left femur and knee, including range of motion, crepitus, subluxation, instability, malunion, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness, or similar symptoms.  In particular, the examiner should additionally state whether there is crepitus on use, and, if so, explain the cause of the crepitus.  The examiner should also describe the Veteran's limp, including after repetitive motion and repetitive use of the left leg, and should describe the severity of impairment due to the limp.

5.  A supplemental statement of the case should be provided to the Veteran (and his representative, if he obtains one).  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


